        Case 2:20-cv-02201-AC Document 10 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LILY LAXA CODD,                                  No. 2:20-cv-02201 AC
12                       Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                         Defendant.
16

17

18          Plaintiff filed this Social Security case on November 2, 2020. ECF No. 1. On November

19   20, 2020, plaintiff was informed that after service of the complaint, this action would be stayed

20   pursuant to General Order Number 615, and there would be no scheduling order or deadlines in

21   effect pending further order of the court. ECF No. 7. The order also indicated that within

22   fourteen days, plaintiff must submit to the United States Marshal a completed summons and

23   copies of the complaint and to file a statement with the court that said documents have been

24   submitted to the United States Marshal. Id. Consent/Decline forms were also issued, with an

25   amended due date of February 22, 2021. ECF No. 9. Plaintiff has yet to submit a statement

26   regarding service of her documents to the U.S. Marshal.

27          The court recognizes that the issuance of the stay and the requirement of service deadlines

28   and submitting Consent/Decline forms may appear contradictory. Nonetheless, in order to
                                                       1
        Case 2:20-cv-02201-AC Document 10 Filed 02/11/21 Page 2 of 2


 1   efficiently move social security cases forward as stays are lifted, these deadlines must be met.
 2          Accordingly, plaintiff is ORDERED to submit a notice of service by February 24, 2021.
 3   The parties must submit their Consent/Decline forms no later than April 21, 2021. The case
 4   remains otherwise stayed.
 5          IT IS SO ORDERED.
 6   DATED: February 10, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
